Exhibit 99.1 NovaDel Reports Financial Results for Second Quarter and Six Months ended June 30, 2010 Bridgewater, NJ – August 16, 2010 - NovaDel Pharma Inc. (OTCBB: NVDL) (the “Company”), a specialty pharmaceutical company developing oral spray formulations for a broad range of prescription products, reported financial results for its second quarter and six months ended June 30, 2010. For the quarter and six months ended June 30, 2010, NovaDel reported a net loss of $1.1 million, or $0.01 per share, and $2.4 million, or $0.03 per share, respectively, compared to a net loss of $1.7 million, or $0.03 per share, and $3.8 million, or $0.06 per share, respectively, for the quarter and six months ended June 30, 2009.As of June 30, 2010, NovaDel’s cash and cash equivalents were $3.1 million. For the quarter ended June 30, 2010, the loss from operations was $1.3 million as compared to $1.5 million for the quarter ended June 30, 2009.The decrease of $0.2 million is attributable to reductions in overall spending through reduced headcount and relocation of its office facilities, offset in part by project development costs relating to Duromist™, its oral spray formulation of sildenefil citrate for the treatment of erectile dysfunction. Steven B. Ratoff, Chairman and CEO said, “I am pleased with the progress made during the second quarter in managing our expenses as we move forward with the development of Duromist™. Our pilot pharmacokinetic trial for Duromist™ was initiated on July 31, 2010. We also look forward to the commercialization of NitroMist® and Zolpimist™ by our licensees, which we expect later this year.” About NovaDel Pharma NovaDel Pharma Inc. is a specialty pharmaceutical company developing oral spray formulations for a broad range of marketed pharmaceutical products. The Company’s patented oral spray drug delivery technology seeks to improve the efficacy, safety, patient compliance and patient convenience of existing prescription pharmaceuticals.The Company’s oral spray technology is focused on addressing unmet medical needs for a broad array of existing and future pharmaceutical products. NovaDel’s current products and product candidates target angina, insomnia, erectile dysfunction, nausea, migraine headache and disorders of the central nervous system. NovaDel plans to develop these and other products independently and through collaborative arrangements with pharmaceutical and biotechnology companies. To find out more about NovaDel Pharma Inc. (OTCBB: NVDL), visit our website at www.novadel.com. Forward-looking Statements: Except for historical information contained herein, this document may contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements involve known and unknown risks and uncertainties that may cause the Company’s actual results or outcomes to be materially different from those anticipated and discussed herein including, but not limited to, the successful completion of its pilot pharmacokinetic feasibility studies, the ability to develop products (independently and through collaborative arrangements), the ability of us and third parties to commercialize our approved products and to obtain FDA and other regulatory approvals for products under development, and the acceptance in the marketplace for oral spray products. The filing of an NDA with the FDA is an important step in the approval process in the United States. Acceptance for filing by the FDA does not mean that the NDA has been or will be approved, nor does it represent an evaluation of the adequacy of the data submitted. Further, the Company operates in industries where securities may be volatile and may be influenced by regulatory and other factors beyond the Company’s control. Important factors that the Company believes might cause such differences are discussed in the risk factors detailed in the Company’s most recent Annual Report on Form 10-K and Registration Statements, filed with the Securities and Exchange Commission.In assessing forward-looking statements contained herein, if any, the reader is urged to carefully read all cautionary statements contained in such filings. For more detailed information regarding NovaDel’s Second Quarter 2010 financial results and its product pipeline, please review the Company’s SEC filings, the Company’s Form 10-K for the year ended December 31, 2009 and its Form 10-Q for the quarter ended June 30, 2010 at the Investor Relations section of www.novadel.com. Contact: Steven B. Ratoff (908) 203-4640 Chairman and Chief Executive Officer NovaDel Pharma Inc. sratoff@novadel.com 2 NOVADEL PHARMA INC. CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2, 2009 (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, License fees and milestone fees earned $ Research and development expenses General and administrative expenses Total expenses Loss from operations ) Other income / (expense): Derivative liability valuation adjustment — Loss on sale of fixed assets — ) — ) Interest expense ) Interest income — — Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Weighted average common shares outstanding – basic and diluted 3 NOVADEL PHARMA INC. CONDENSED BALANCE SHEETS AS OF JUNE 30, 2010 (UNAUDITED) AND DECEMBER 31, 2009 June 30, 2010 December 31, 2009 (unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Prepaid expenses and other current assets TotalCurrent Assets Property and equipment, net Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Current Liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Derivative liability — Current portion of deferred revenue Current portion of capital lease obligations — Total Current Liabilities Non-current portion of deferred revenue Non-current portion of capital lease obligations — Total Liabilities Commitments and Contingencies STOCKHOLDERS’ DEFICIENCY Preferred stock, $.001 par value: Authorized 1,000,000 shares, none issued — — Common stock, $.001 par value: Authorized 200,000,000 shares, Issued 98,383,458 and 88,343,457 shares at June 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Less: treasury stock, at cost, 3,012 shares ) ) Total Stockholders’ Deficiency ) ) TotalLiabilities and Stockholders’ Deficiency $ $ 4
